Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Shustorovich (US5542006)

As for claim 1, Shustorovich teaches
A non-transitory computer-readable storage medium storing instructions that, when executed by at least one processor of a computing device, cause the computing device to: 
	receive a digital image corresponding to a word block, the word block containing at least one symbol corresponding to a letter, number, character, or a combination thereof;  (Fig 3A el 310, 320)
	evaluate the word block with a first neural network (Fig 1 el 152, positioning neural network), the first neural network assigning at least one of a descriptor or a steering factor to the word block;  (Fig 1 el 158 character centering information)
	process the word block with a second neural network (Fig 1 el 165, classification neural network), the second neural network evaluating the at least one of the descriptor or the steering factor to prioritize evaluation;  (Fig 1 el 158 receives centering information)
	combine a first output from the first neural network and a second output from the second neural network;  (Fig 1 el 170,190 combines NN outputs 159, 163 and 167) and 
	output a predicted word corresponding to a value of the word block. (Fig 1 el 25, Fig 3A el 370)

 
As for claim 2, Shustorovich teaches 
	resize the word block, the resized word block based on at least one of a height or a width of the word block;  (Fig 3A el 335)
	predict a number of symbols and blanks in the word block (Fig 3A el 340,350 detect potential symbols);  and 
	perform probabilistic correction on the word block (Fig 3A el 360 segmentation and scaling)

 
As for claim 3, Shustorovich teaches 
	the at least one of the first neural network or the second neural network comprise a convolutional neural network, a fully connected neural network, a recurrent neural network, a fully convolutional neural network, or a combination thereof (col 10 ln 1 convolution)

 
As for claim 4, Shustorovich teaches
	 the steering factor is a weight factor comprising at least one of attention weights, attention vectors (centering information can be called “attention weights” or “attention vectors”), and Gaussian distributions. 

 
As for claim 5, Shustorovich teaches
	the descriptor comprises at least one of handwriting style, slant, skew, rotation, blur, marker type, paper type, image fidelity, background threshold, or a combination thereof  (the centering of the characters could be reasonably broadly understood as “handwriting style”, “skew”, or even “image fidelity”).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK ROZ whose telephone number is (571)270-3382.  The examiner can normally be reached on M-F 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park  can be reached on  (571)272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK ROZ/
Primary Examiner, Art Unit 2669